Not for Publication in West's Federal Reporter

           United States Court of Appeals
                       For the First Circuit
                         ________________
No.   07-2019

                             SENADA NDREKA,
                               Petitioner,

                                     v.

                       MICHAEL B. MUKASEY,
                 United States Attorney General,
                           Respondent.
                        _________________

                 ON PETITION FOR REVIEW OF AN ORDER
                OF THE BOARD OF IMMIGRATION APPEALS
                          _____________________
                                 Before
                      Torruella, Circuit Judge,
                   Wallace,* Senior Circuit Judge,
                      and Lipez, Circuit Judge.
                         ____________________
     Charles Christophe and Christophe & Associates, P.C., on brief
for Petitioner.
      Briena L. Strippoli, Trial Attorney, Office of Immigration
Litigation, Jeffrey S. Bucholtz, Acting Assistant Attorney General,
and Mary Jane Candaux, Assistant Director, on brief for respondent.




                             March 14, 2008




      *
      Of the Ninth Circuit, sitting by designation.
      Wallace, Senior Circuit Judge. Petitioner Senada Ndreka seeks

review of the Board of Immigration Appeals’ (Board) denial of her

appeal. Substantial evidence supports the Board’s decision, and we

affirm.   See López de Hincapié v. Gonzales, 494 F.3d 213, 218-220

(1st Cir. 2007).

      Ndreka cannot qualify as a refugee unless she was persecuted

based on a protected ground. INS v. Cardoza-Fonseca, 480 U.S. 421,

428 (1987); see also 8 U.S.C. § 1101(a)(42)(A).            Although Ndreka

argues she was subject to persecution based on her political

opinion, substantial evidence supports the Board’s determination

that Ndreka was targeted by criminals interested in using her for

sex trafficking and not because of her political opinion.             Thus,

she is not entitled to asylum relief.         See 8 U.S.C. § 1158(b)(1).

Because Ndreka failed to show that she was persecuted based on a

protected ground for asylum eligibility purposes, she likewise

fails in her application for withholding of removal.          See López de

Hincapié, 494 F.3d at 220.

      Substantial evidence supports the Board’s determination that

Ndreka has not shown it is more likely than not that she would be

tortured by or at the acquiescence of a government official upon

her   return   to   Albania,   and   the   denial   of   relief   under   the

Convention Against Torture was therefore appropriate. See Xue Deng

Jiang v. Gonzales, 474 F.3d 25, 32 (1st Cir. 2007).

      Therefore, Ndreka’s petition for review is denied.

      It is so ordered.


                                     -2-